Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6, 9-21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 8/9/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  The new features are addressed in the rejection below.   See the new rejection with new citations and motivation to the same 103 prior art below. 
Also, the 101 is still found to apply.  See the updated 101 below in regards to the new claims dated 2/23/21.
Also, since the Applicant was given the opportunity with the 2/19/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common 

Examiner Note
Examiner notes that this note applies to the 1/17/20 action.  It does not apply to the 4/16/20 action.  However, this note is left in the action to note the BPAI history of this case.  Examiner notes that the current 15225460 is a continuation from parent 11573178.  Parent 11573178 had the 8/10/2011 copy of the claims with claims 17-20, 23.  These 8/10/2011 claims were rejected with a Final on 4/17/2013.  The 103 rejection for claims 17-20, 23 with Gerace in view of  Dombrowski in view of Thomas was Affirmed by the BPAI on 6/1/2016.  Hence, the 103 rejection for claims 17-20, 23 of 11573178  is proper and Affirmed.  And, the present claims 2-5 for 15225460 are verbatim identical to 18-20, 23 of 11573178.  And, the present claim 1 for 15225460 is almost identical to claim 17 for 11573178.  The present claim 1 drops the nature sketch term in the associating step.  However, the present claim 1 keeps the characteristic response data which comprises nature sketch anyway.  So, the present claim 1 is identical to claim 17 of 11573178 except for a couple dropped terms in the associating step.  So, present claim 1 is actually broader.  So, claim 17 of 11573178 is clearly drawn to the same invention and reads on everything claimed in current claim 1 of 15225460.  So, the Final rejection following is proper.  And, the BPAI has already affirmed the 103 combination following and that it reads on the claim features stated.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 20, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a determining  an attribute of the user step, a receiving a user request, a receiving content step, a determining a content source step, comparing a keyword to content, selecting content based on the comparison, a providing content step.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The only hardware in the claims is the at least one server and the user device.  These are considered generic.  Also, there is the final additional element step of providing the feed formatted content.  Given Applicant’s Spec on feed formatted content (see [4, 5] of PG_Pub version) , the providing feed formatted content in a graphical form on a user device is considered generic enough that it is not a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform 
Dependent claims 2-6, 9-19 are not considered directed to any additional non-abstract claim elements.  Dependent claim 15 has RSS, ATOM, XML, EDI,  claim 18 has XML and HTML  However, these are considered generic.  No other additional elements are found. So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 10, 12-18, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973).
Claim 1, 20, 21. Note that Applicant’s feed formatted content as presently written in the claims can be broadly interpreted (Applicant’s Specification from the PG_Pub paragraphs [4, 5]).  Gerace discloses a system for providing feed content to a user device comprising: 
at least one server configured to (Figs. 1, 2):
receive a user request (Fig. 3a; the user requests different content at 6:57-7:10; also see 9:40-50);
determine at least one attribute associated with the user device or the user (5:15-25; 7:23-37);
receive content information from a plurality of content sources (2:60-3:5, 7:45-57; Figs. 2, 3a); 
a scrolling window of latest news is also included.”; 13:47-61, “and sports scores scroll behind the "Sports" option.”; 25:5-30, weather and satellite views of national or regional areas; 25:55-60 sports ticker; 25:55-60 scrolling Java news info; claim 18 and realtime and alongside TV; Sources, these provide further info on content sources: 14:50-60, “Sources of the data include on-line securities information from S & P Comstock”; and 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”; 16:55-70, “Preferably, the sources of travel and directory data are: services which compile the subject data for use by program 31 administer, satellite sources, or FM transmission sources… Other data sources or a combination of said sources are suitable.”), wherein the content feed comprises feed formatted content, wherein the feed formatted content includes a plurality of elements (this shows selecting the content or feed formatted content based on attribute/interest of the user, 6:20-40, 16:19-30; and see feed formatted content preceding, and the feed formatted content preceding has multiple elements like  sports scores ticker on multiple teams or stocks ticker on multiple stocks).
 The term marker shall typically refer to an element, attribute, or group of elements and attributes within feed formatted content, and the terms marker, element, and attribute shall generally be understood to mean formatted information within feed formatted content.”; “[333]…First, a feed is provided including at least one feed item that contains an event date marker 6202a.  One example of this is seen in feed item 6200b, containing title marker 502b and event date marker 6204b.”
Examiner notes that this is the only section in Applicant’s Spec where comparison and attribute or element or marker could found: ”[359]… Where the request is received, a comparison is made between geographic information included in the geographic marker of the feed item and the supplied geographic region identity 6906.  Based on this comparison,”.
So, based on these, the marker can be broadly interpreted and the feed formatted content can have a title or date or location or description marker. 
And Gerace further discloses wherein the at least one of the plurality of elements comprises an attribute element or marker (Sports title for sports content feed and scrolling sports window at 8:10-32; stock data title for stock ticker at 13:52-58).
Gerace further discloses registering or logging in (Fig 3b Item 37a) and custom content pages (Figs. 2, 3a).  While Gerace discloses viewing a content feed and content feeds preceding, Gerace does not explicitly disclose to subscribe to a content feed.  
Gerace further discloses compare the at least attribute to the attribute element associated with the feed formatted content of each content feed of the one or more content sources (Gerace displays the desired stock feed content on the proper page and in the proper format and in the proper location, see 13:45-61; for sports content on the proper page and in the proper format and in the proper location, see 8:13-33); 
select at least one content feed of the one or more content feeds based on the comparison (of the many content feeds available in Gerace, Gerace selects the proper stock 13:45-61 or proper sports feed 8:13-33 as appropriate for a particular page).
Gerace further discloses provide the feed formatted content of the at least one content feed to the user device, wherein a graphically representation of at least a portion of the feed formatted content is configured to be displayed on a display of the user device (6:20-40; 16:19-30; note the graphical representation in the feeds content cited above like scrolling, tickers, satellite views, etc).
Claim 2.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: identify a plurality of pages or sites in response to the user request;

Claim 3.    Gerace further discloses the system of claim 2, wherein the at least one server is further configured to: receive, from the user device, a selection of a feed identifier of the plurality of selectable feed identifiers, wherein the feed id is associated with at least one content feed; retrieve the content information of the at least one content feed associated with the feed identifier in response to the selection; modify a personal page or portal of the user to include a subscription to the at least one content feed; and provide the feed formatted content of the at least one content feed to the user device (6:20-40; 16:19-30).
Claim 4.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: receive the feed formatted content of the at least one 
Claim 5.    Gerace further discloses the system of claim 1, wherein the user request includes at least one keyword, wherein the at least one server is further configured to (1:45-50 and users searching the Internet with browsers; 1:60-65 and Movie Phone and look up individual stock quotes; 9:40-50 and search with user provided parameters; 22:40-65 and search TV and film and search my keyword; see servers at Figs. 1, 2).  Gerace does not explicitly disclose compare the at least one keyword to the feed formatted content of each content feed of the one or more content sources, wherein the selection of the at least one content feed is further based on the comparison.  However, Carlson discloses these features and Carlson discloses comparing keyword to content feed and select a feed based on the keyword (see keyword and feeds at [40, 54, 60, 64]; also note that Carlson Provisional 60572174 shows support for keyword and feed at least at pages 2 and 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Carlson’s keyword search of feeds to Gerace’s feeds content and keyword search and custom page. One would have been motivated to do this in order to better present custom pages of content.
Claim 6.    Gerace further discloses the system of claim 1, wherein the at least one attribute includes geographical information, demographic information, IP address information, user profile information, search information, user behavior information, 
Claim 9.    Gerace further discloses the system of claim 1, wherein the at least one attribute comprises geographical information (Fig. 3b, geographic).  Gerace does not explicitly disclose wherein the attribute element comprises a geographical element.  That is, for the content feeds that Gerace discloses, Gerace does not explicitly disclose a geographical element.  However, Gerace discloses the sports content feed above (8:10-33).  And, Gerace discloses geographical information like city and sports content (11:25-30).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Gerace’s geographical information for sports content to Gerace sports feed content.  One would have been motivated to do this in order to better present content of interest.
Gerace further discloses wherein the at least one server is further configured to: compare the geographical information to the geographical element associated with the at least one content feed, wherein the selection of the at least one content feed is further based on the comparison (Fig. 3b geographic and Fig. 3a that uses info from Fig. 3b; also see Detroit at 16:35-57).
Claim 10.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: generate sponsorship information based on the at least one content feed or the at least one attribute, wherein the sponsorship information comprises an audio or visual element configured to be played or displayed on the user device; associate the sponsorship information with the feed formatted content of the at 
Claim 12.    Gerace further discloses the system of claim 1, wherein the plurality of elements comprise at least one of a title element, at least one link, description element, or a combination thereof (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 13.    Gerace further discloses the system of claim 12, wherein the at least one link is associated with a web page corresponding to the at least one content feed or a web page associated with a sponsor (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”; also see 14:22-37).
Claim 14.    Gerace further discloses the system of claim 1, wherein the plurality of elements include a geographic location element, an event marker element, a payment marker element, a creation date, at least one author, a last-updated time stamp, at least one keyword, or a combination thereof (see Figs. 2, 3a which present based on Figs. 3b-3g which includes keyword, geographic or keyword).
Claim 15.    Gerace does not explicitly disclose the system of claim 1 wherein the at least one content feed comprises a syndicated feed, and wherein a format of the at least one content feed comprises a Really Simple Syndication (RSS) format, an ATOM format, an Extensible Markup Language (XML) format, or an Electronic data interchange (EDI) format.    Examiner notes that based on Applicant Spec at [4], that RSS reads on syndicated feed.   And, Gerace discloses using HTML and other common 
Claim 16.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: determine whether at least one the content feed has been updated; and receive updated feed formatted content based on the determination (see claim 18).
Claim 17.    Gerace further discloses the system of claim 1, wherein each of the one or more content sources comprises a web page, a social networking page or site, an email, a document, video data, audio data, or a combination thereof (see web page as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 18. Gerace further discloses the system of claim 1, wherein the at least one server is further configured to modify a user page to include a selection to the at least one content feed, wherein the feed formatted content is Internet compliant format, wherein the feed formatted content is converted into Hypertext Markup Language (HTML), wherein the feed formatted content includes a link comprising a URL, wherein the link is configured to access an HTML page, and wherein the graphically representation of at least a portion of the feed formatted content is displayed in a window on the display (6:20-40; 16:19-30;  Gerace discloses using HTML and other common Internet languages, 13:45-62; 1:30-50; see URL at 16:35-55, “That is, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973) in view of Thomas (20050091202).
Claim 19.   Gerace discloses the above.  Gerace does not explicitly disclose establish a relationship between an account of the user and an account of a second user, where the user is independent and distinct from the second user, and wherein the relationship is established based on a request from the user account to connect to the second user account from the second user.  However, Gerace does disclose users on a 
Gerace further discloses wherein the at least one server is further configured to: receive at least one keyword from the second user;  determine whether the formatted content contains the keyword; associate the formatted content with the second user at the server when the feed formatted content contains the at least one keyword from the second user (Figs. 2, 3a; 16:37-55).  Note the citations to multiple users in Gerace preceding which reads on a second user.  Gerace does not explicitly disclose that the content with keyword is feed formatted content.  However, Gerace discloses a variety of content presented (6:25-35; 2:60-67) and that the content presented can be feed 
Gerace further discloses associate a sponsorship with the feed formatted content at the server; and provide the feed formatted content with the sponsorship to the second user (14:22-37).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) Carlson (20050267973) in view of Official Notice. 
Claim 11.    Gerace further discloses the system of claim 1, wherein the at least one content feed comprises dynamically generated feed formatted content (see ticker/scrolling/streaming/realtime/running content citations above).  Gerace does not explicitly disclose in an extensible markup language.  However, Gerace discloses using HTML and other common Internet languages (13:45-62; 1:30-50).  And, Examiner takes Official Notice that XML was a common Internet language before Applicant’s Priority Date.  XML was commonly used in Internet coding before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add XML to Gerace’s Internet languages and feed formatted content.  One would have been motivated to do this in order to better present content over the Internet.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note related parent 11573178 and the action and prior art there and the Examiner Affirmed after BPAI decision.
a) see Spivack and feed formatted content subscriptions and the 8/24/20 action;
b) The other prior art on the attached Notice of references cited disclose social network features: Runchey, Ryan, Thomas, Zetmeir, Achlioptas; aa) Evans 20020036654 discloses template ads/advertising;
c)Thomas, Lu discloses social networks with advertising; Kahn discloses feed format and advertising but has questionable date; 
d)The other cited prior art has feed formatted content and advertising.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/4/21